Citation Nr: 0433180	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a total disability rating 
based on individual unemployability.  He responded by filing 
a July 2002 Notice of Disagreement, and was sent an April 
2003 Statement of the Case.  He then filed a May 2003 VA Form 
9, perfecting his appeal of this issue.  

In April 2004, the veteran testified via videoconference 
technology before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.


REMAND

The veteran seeks a total disability rating based on 
individual unemployability.  According to his April 2004 
hearing testimony, he received VA vocational rehabilitation 
training in approximately 2001.  He is also pursuing Social 
Security Disability benefits.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  These efforts include obtaining pertinent 
federal government records when such records are made known 
to VA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In the present case, the records associated with the 
veteran's vocational rehabilitation and his Social Security 
Disability claim must be obtained prior to any final 
adjudication of the veteran's pending VA claim.  

Next, the Board observes that while the veteran underwent VA 
orthopedic examination of his left knee in November 2001, the 
examiner did not express an opinion regarding the veteran's 
employability, and what effect his service-connected left 
knee disability had on his ability to obtain and maintain 
employment.  As the veteran is seeking a total disability 
rating based on individual unemployability, such an opinion 
is relevant to the pending claim on appeal.  The VA has an 
obligation to obtain such an examination when it becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1.	The RO should contact the Social 
Security Administration and request all 
records related to the veteran's claim 
for Social Security Disability benefits.  
If no such records are available, that 
fact should be noted for the record.  

2.	The RO should obtain the records 
related to the veteran's VA vocational 
rehabilitation training, and associate 
these records with the claims file.  If 
no such records are available, that fact 
should be noted for the record.  

3.	The RO should schedule the veteran 
for a VA orthopedic examination to 
assess the severity of his service-
connected left knee disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
All necessary testing should be done, to 
include range of motion studies (in 
degrees), and the examiner should review 
the results of any testing prior to 
completion of the examination report.  
The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss of the 
left knee due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  The 
examiner should indicate if the veteran 
has pain of the scars of the left knee.  
Finally, the examiner should also 
indicate the effect the veteran's 
service-connected left knee disability 
has on his employability.  

4.	Thereafter, the RO must review any 
additional evidence added to the record 
subsequent to the most recent 
Supplemental Statement of the Case, and 
reconsider the veteran's claim for a 
total disability rating based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




